—In a proceeding pursuant to Business Corporation Law article 11 to dissolve a corporation, Milton Heid and Augustus Antico appeal from so much of an order of the Supreme Court, Queens County (Dye, J.), dated January 18, 2002, as granted that branch of the petitioner’s motion which was for a preliminary injunction prohibiting the addition or removal of directors during the pendency of the dissolution proceeding.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court properly granted the petitioner’s request for a preliminary injunction (see Aetna Ins. Co. v Capasso, 75 NY2d 860 [1990]; Matter of Walsh v Design Concepts, 221 AD2d 454 [1995]). Feuerstein, J.P., Smith, McGinity and Cozier, JJ., concur.